Citation Nr: 1146240	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1960 to January 1970.  The appellant in this matter seeks recognition as the Veteran's surviving spouse for purposes of obtaining VA benefits.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denying entitlement to VA death benefits on the basis that the appellant and the Veteran were divorced.


FINDINGS OF FACT

1.  The Veteran and the appellant were married on December [redacted], 1970 and were legally divorced on May [redacted], 1993.

2.  The appellant is not the Veteran's surviving spouse for purposes of obtaining VA benefits.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205, 3.206 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2007, the appellant filed an application for Dependency and Indemnity Compensation (DIC) benefits based on her claimed status as the surviving spouse of the Veteran.  The appellant contends that while she and the Veteran were divorced in May 1993, she should be considered the Veteran's surviving spouse as she was married to the Veteran for 23 years and had to contend with his posttraumatic stress disorder (PTSD) and alcoholism. 

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2011).  

The appellant died on November [redacted], 2001 due to complications arising from end stage renal disease and hypertension.  The certificate of death notes that the Veteran was divorced at the time of his death.  The appellant's claim for DIC benefits was received six years later in October 2007; she certified on her application for benefits that she was divorced from the Veteran.  The record contains a copy of a marriage certificate establishing that the Veteran and the appellant were married on December [redacted], 1970.  The record also contains a copy of a dissolution of marriage from the Superior Court of California recorded on May [redacted], 1993.  

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  The appellant has not questioned the validity of her divorce from the Veteran and therefore VA will not question the validity of the divorce decree.  

The Board is sympathetic to the appellant's claim, but the record establishes that the appellant was divorced from the Veteran at the time of his death in November 2001 and was not his spouse.  Thus, the criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits have not been met and the claim must be denied.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, when the law, and not the facts, are determinative of the issue on appeal, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  Such is the case in this appeal as the facts, discussed above, are not in dispute.  

The Board notes that following the September 2010 video hearing, the record was held open for a period of two months until November 1, 2010 to allow for the appellant to submit additional evidence in support of her appeal.  In a letter dated October 28, 2010, the appellant stated that she had finally located some medical evidence to aid her claim and could provide contact information to allow for VA to obtain the records on her behalf.  No other communication was received from the appellant during the year that passed since her October 2010 letter, and she has never specified the facility that holds the medical records or disclosed how medical records would help substantiate the appeal regarding her status as a surviving spouse.  In any event, as noted above, VA's duties to assist a claimant in developing a claim are not applicable to the current claim, therefore, proceeding with a decision in this case is appropriate. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefits is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


